Citation Nr: 1428473	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Madison, Wisconsin


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at the Monroe Clinic on July 6, 2008.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Madison, Wisconsin. 

Because there was some question based on recent submissions whether the Veteran desired a Board hearing, the Board in April 2014 sent the Veteran a letter asking whether a hearing was desired to address the claim.  He was informed that if he did not reply within 30 days the Board would assume that he did not desire a Board hearing.  The Veteran did not respond to the letter.  Accordingly, the Board has concluded that he does not desire a Board hearing.

The record in this case consists of physical claims files and electronic records within Virtual VA.  
 

FINDINGS OF FACT

1.  The Veteran fell and injured his right shoulder on July 5, 2008, including fracture of the tip of the right scapula.

2.  The Veteran's wife drove the Veteran in the late afternoon of July 6, 2008, to the Monroe Clinic, and the Veteran received care at the emergency room of that facility for the injuries sustained on July 5, 2008.  

3.  A reasonable person under the circumstances of the Veteran and his wife at the time she was driving him would not have perceived the Veteran's situation to be a medical emergency of such nature that delay associated with driving the Veteran to the VA facility would have been hazardous to life or health.

4.  The VAMC in Madison, Wisconsin, was feasibly available and an attempt to use VA care facilities there beforehand would have been reasonable, sound, wise, and practical.  



CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred at the Monroe Clinic on July 6, 2008, are not met.  38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided adequate notice in a letter sent in September 2008, after the initial adjudication of the claim.  Nevertheless, the Board finds that the appellant has not been prejudiced by the untimely nature of the September 2008 notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the VAMC readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the VAMC on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437   (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all indicated development has been completed, including obtaining records of the Monroe Clinic care on July 6, 2008.  Thus, the Board finds that VA has complied with its duties to notify and assist the Veteran.  

II.  Analysis

The Veteran contends that he should be reimbursed for expenses of care received at the Monroe Clinic in Monroe, Wisconsin, on July 6, 2008.  The records of that care reflect that on July 5, 2008, the Veteran fell and injured his right shoulder area.  He sought care through the Monroe Clinic emergency department on July 6, 2008.  Examination and X-rays ultimately resulted in a diagnosis of fracture through the tip of the right scapula.
 
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541   (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, there is no evidence that the appellant sought and obtained prior authorization for VA payment of the private medical expenses he incurred from the Monroe Clinic on July 6, 2008.

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'" Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2013); 38 C.F.R. § 17.120 (2013). See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011). 

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, "All three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

Here, the claimed reimbursement is for a non-service-connected injury suffered by the Veteran, who has a total disability permanent in nature from a service-connected disability.  This is based on the Veteran having been rated 100 percent service-connected disabled since September 1977.

In the filed VA Form 9, the Veteran's wife, who reportedly drove the Veteran to the Monroe Clinic, provided the following statement in support of the claim:

On July 6, 2008, I (wife's name) was on my way to Madison, VA E.R. with [the Veteran] who had fallen and injured his shoulder (Lt) and shoulder blade.  As I got closer to Monroe, he stated pain was so bad he "couldn't stand it."  With his history of heart attacks x2 and bypass OR.  Also got sta[ph] infection from heart cath - with pseudoaneurysm following and debridement & z-plasty plastic surgery with his already bad injury in Vietnam of a head injury.  I got scared and stopped at Monroe Clinic afraid to continue.  Before I knew it they had him in x-ray and treated for a shoulder injury and checking his heart.  They said he could go home with observation.  

Recall his history. Would you have continued with that kind of history[?]

Thus, by this account, she was afraid due to the Veteran's pain and past medical difficulties as well as injuries in Vietnam, and hence stopped at Monroe Clinic rather than proceeding to the Madison VA Medical Center (VAMC) emergency room.  Also by her account, he received treatment at the Madison Clinic apparently quickly enough that she did not dwell on the extent of the treatment received.  

The Veteran's wife also asserted that she had consulted an ambulance driving crew, who informed her that they would not have been allowed to bypass the closer hospital.  However, what ambulance services are permitted to do by their rules of practice or by local law or regulation is ultimately not pertinent to the present claim.   

A Google Maps search reveals that the distance from Warren, Illinois, where the Veteran resided, to the Monroe Clinic in Monroe, Wisconsin, is 25 miles, with an approximate travel time in non-rush-hour traffic of 33 minutes.  The distance from Warren, Illinois, to the VA Medical Center (VAMC) in Madison, Wisconsin, is 63 miles, a trip which passes through Monroe, Wisconsin, with an approximate travel time of one hour and 19 minutes in non-rush-hour traffic.  The distance from the Monroe Clinic to the VAMC in Madison, Wisconsin is 40 miles, with an estimated travel time in non-rush-hour traffic of 52 minutes.  

Thus, it appears that the Veteran and his spouse saved themselves approximately 46 minutes of driving time.  

Review by the VAMC in Madison did not find that the Veteran's left shoulder and/or shoulder blade injury was of such an emergent nature that the Veteran could not have been brought to the VAMC in Madison, Wisconsin, rather than the Monroe Clinic.  However, the medical reality of the situation is not the deciding factor here.  The Veteran was reportedly in great pain and protesting greatly to his wife, and his wife reportedly assessed the situation as sufficiently of an emergent or potentially dire nature that they could not risk the additional travel before receiving care.  

A careful review of the Monroe Clinic records, however, reveals that the injury to the Veteran's right scapula did not occur on July 6, but rather on July 5, and the Veteran and his wife provide no explanation why they waited until the late afternoon of July 6 to travel to the Monroe Clinic and seek emergency care at that time.  If they waited until the afternoon of the following day after the injury to seek medical care, there does not appear to be such an emergent situation that they could not travel the additional distance to the VA facility.  The Board finds that a reasonable person under such circumstances would not have perceived a medical need for not traveling the additional distance to the VAMC in Madison, Wisconsin.  

The Board also finds the preponderance of the evidence favors the conclusions that VA facilities were feasibly available and that use of VA care facilities beforehand would have been reasonable, sound, wise, and practical.  

The Board accordingly concludes that this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at the Monroe Clinic on July 6, 2008, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


